Citation Nr: 9905395	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-26 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to an increased disability evaluation for 
chronic cervical spine strain, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability evaluation for 
chronic dorsal spine strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Des Moines, 
Iowa.  The veteran had active service from September 1990 to 
August 1994.

In addition, the Board notes that, at the request of the 
veteran, an appeal hearing before a hearing officer was 
scheduled for November 28, 1995.  However, although the 
veteran's mailed hearing notice was not returned as 
undeliverable, the veteran failed to appear for the hearing.  
As well, the Board notes that, in the submitted August 1995 
VA form 1-9, the veteran requested a hearing before a member 
of the Board, and thus, a hearing via teleconference was 
scheduled for July 9, 1996.  However, the record contains a 
July 9, 1996 VA form 21-4138 noting the veteran no longer 
wished to have an appeal hearing before a member of the 
Board.  Thus, as the record does not contain any further 
indication that the veteran or his representative have 
requested that any of these hearings be rescheduled, the 
Board deems the veteran's requests for appeal hearings before 
a hearing officer and a member of the Board as withdrawn, and 
the Board will proceed with its review of the claim on appeal 
on the present record.  See 38 C.F.R. § 20.702 (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from a lumbar spine disorder which 
is related to his period of active service.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
increased disability evaluations for chronic cervical and 
dorsal spine strain has been obtained by the RO.

3.  As of January 1996, the veteran's cervical spine 
disability was characterized by a slight restriction of right 
lateral flexion accompanied by moderate discomfort, and he 
was diagnosed with chronic ligamentous and muscle strains of 
the cervical spine, which was mild and sometimes moderate.  
However, as of June 1997, the veteran did not present 
objective evidence of pain on motion of the cervical spine, 
and he was found to have a normal cervical spine upon x-ray 
evaluation.

4.  The veteran's thoracic spine disability is characterized 
by a slight restriction of right lateral flexion accompanied 
by moderate discomfort upon heavy lifting; occasional spasms 
in the right mid back at T3-4, which radiate upward and 
downward; and mild discomfort upon extreme motion.  His 
current diagnoses are thoracic scoliosis, and possible very 
slight wedge compression of the left side of T4.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a lumbar spine disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).
  
2.  The criteria for a disability evaluation in excess of 10 
percent for chronic cervical spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5290 (1998).

3.  The criteria for a disability evaluation in excess of 10 
percent for chronic dorsal spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 5288, 
5291 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Lumbar Spine Disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service generally is 
required for service connection.  See38 C.F.R. § 3.303(b) 
(1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  The nexus requirement may be satisfied by a 
presumption that certain disorders, such as cardiovascular 
diseases, are manifested to a degree of 10 percent within one 
year of discharge from service.  See 38 C.F.R. §§ 3.307, 
3.309; Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell 
v. Brown, 5 Vet. App. 36, 43 (1993).  In determining whether 
a claim is well grounded, the truthfulness of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
records indicate the veteran was involved in a bicycle 
accident in September 1991, as a result of which he was 
examined and treated for persistent thoracic and lumbar spine 
pain with spasms in October and November 1992.

As to the post-service medical evidence, the record includes 
an October 1994 VA examination report which contains a 
diagnosis of a history of ligamentous and muscle strains of 
the cervical, upper dorsal and lumbar spines with mild 
residual chronic pain.  However, a November 1996 VA 
examination report shows the veteran did not present any 
symptomatology of the lumbar spine and/or of the extremities.

In addition, a June 1997 VA examination report notes the 
veteran reported he had mid to upper back discomfort with 
heavy lifting and that, when his mid-back became painful, the 
pain would radiate downward to his lower back; however, he 
also indicated that he had not had problems with his low back 
since his discharge from service.  And, upon physical and x-
ray examinations, the veteran was negative for any lumbar 
spine symptomatology/abnormalities.

Finally, in various written statements to the RO, the veteran 
and his representative indicated the veteran is entitled to 
service connection for a lumbar back disorder which is 
related to his in-service symptomatology.  While the Board 
does not doubt the sincerity of these statements, the medical 
evidence of record does not support a conclusion that the 
veteran currently suffers from a lumbar spine disorder which 
is related to his period of service.  In addition, where, as 
in this case, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Thus, as the record does not show that the veteran 
or his representative have such specialized medical 
knowledge, these lay statements alone cannot serve as a 
sufficient predicate upon which to find the veteran's claim 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from a lumbar spine disorder which is 
related to his service.  Specifically, the record does not 
contain any medical evidence showing that the veteran 
currently suffers from a lumbar spine disorder, and thus, he 
has failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a disability of 
service origin.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of competent 
medical evidence to support the claim of service connection 
for a lumbar spine disorder, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

The Board also notes that, in Epps v. Gober, the Court stated 
that a claimant's burden to submit evidence sufficient to 
establish a "well grounded" claim is the claimant's alone.  
Id. § 5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim.  Thus, there is nothing in the text 
of section 5107 to suggest that in this case the VA has a 
further duty to assist the veteran until he meets his burden 
of establishing a "well grounded" claim.  See id. 

The Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claim well-grounded, and the reasons why his current 
claim is inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


II.  Entitlement to Increased Disability Evaluations.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In this regard, the Board notes that the veteran 
underwent VA examinations in January 1996 and June 1997, and 
thus, is satisfied that all relevant facts have been properly 
and sufficiently developed.  The Board does not know of any 
additional relevant evidence which is available.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

Additionally, when evaluating musculoskeletal disabilities, 
such as in this case, the VA may, in addition to applying the 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

A.  The Evidence.

With respect to the evidence of record, the claims file 
includes medical records from a VA Medical Center in Des 
Moines, Iowa, for the period including September 1991 to July 
1994.  These records include October 1991 medical notations 
indicating the veteran reported thoracic spine pain; however, 
upon x-ray examination, the veteran was found to have a 
normal spine.  Additionally, July 1994 notations indicate 
that a CT scan of the veteran's upper thoracic spine did not 
reveal any abnormalities.

An October 1994 VA examination report notes the veteran had a 
history of ligamentous and muscle strains of the cervical, 
upper dorsal, and lumbar spine with mild residual chronic 
pain.  Additionally, a January 1996 VA examination report 
notes the veteran's head and neck did not present any 
symptomatology, with the exception of a slight restriction of 
right lateral flexion accompanied by moderate discomfort.  
The veteran was diagnosed with chronic ligamentous and muscle 
strains of the cervical and upper dorsal spine, which was 
mild and sometimes moderate. 

Finally, a June 1997 VA examination report shows the veteran 
reported mid to upper back discomfort with heavy lifting, as 
well as that, when this pain became manifest, it would 
radiate downward to his lower back.  Furthermore, he reported 
occasional spasms in the right mid back at T3-4, which 
radiated upward and downward.  Upon examination, the veteran 
was negative for any objective evidence of pain on motion of 
the lumbar and cervical spine, but showed mild discomfort of 
the mid thoracic spine at extreme motion.  And, an x-ray 
evaluation of the veteran's cervical and lumbar spine did not 
reveal any abnormalities.  The veteran was diagnosed with 
thoracic scoliosis, and possible very slight wedge 
compression of the left side of T4.

B.  Chronic Cervical Spine Strain. 

In this case, in a February 1995 rating decision, the RO 
awarded the veteran service connection and a noncompensable 
disability evaluation for strain of the cervical spine under 
Diagnostic Code 5290, effective August 1994.  Subsequently, 
in a June 1996 rating decision, such award was increased to a 
10 percent disability evaluation.  At present, as the veteran 
believes his disability is more disabling than currently 
evaluated, he is seeking an increased disability evaluation 
in excess of 10 percent.

Under Diagnostic Code (DC) 5290, a 10 percent evaluation is 
awarded for slight limitation of motion of the cervical 
spine.  A 20 percent evaluation is awarded for moderate 
limitation of motion of the cervical spine.  And, a 30 
percent evaluation is awarded for severe limitation of motion 
of the cervical spine.  See 38 C.F.R. § 4.71a, DC 5290 
(1998). 

After a review of the evidence of record, the Board finds 
that, as of the January 1996 VA examination report, the 
veteran's cervical spine disability was characterized by a 
slight restriction of right lateral flexion accompanied by 
moderate discomfort, and he was diagnosed with chronic 
ligamentous and muscle strains of the cervical spine, which 
were mild and sometimes moderate.  However, as of his last VA 
examination in June 1997, the veteran did not present 
objective evidence of pain on motion of the cervical spine, 
and he was found to have a normal cervical spine upon x-ray 
evaluation.  As such, the veteran's cervical spine disability 
more nearly approximates a disability characterized by slight 
limitation of motion of the cervical spine, rather than a 
disability characterized by moderate limitation of motion of 
the cervical spine.  Therefore, the award of a 10 percent 
disability evaluation, but not more, for the veteran's 
chronic cervical spine strain is appropriate in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (1998).

C.  Chronic Dorsal Spine Strain.

In a February 1995 rating decision, the RO awarded the 
veteran service connection and a noncompensable disability 
evaluation for strain of the dorsal spine under Diagnostic 
Code 5291, effective August 1994.  Subsequently, in a May 
1998 rating decision, such award was increased to a 10 
percent disability evaluation.  At present, as the veteran 
believes his disability is more disabling than currently 
evaluated, he is seeking an increased disability evaluation 
in excess of 10 percent.

With respect to Diagnostic Code (DC) 5291, a 10 percent 
evaluation, the maximum allowed, is warranted for moderate 
and/or severe limitation of motion of the dorsal spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (1998).  However, as 
the veteran is currently receiving the maximum rating allowed 
for his disability under DC 5291, the Board will take into 
consideration the applicability of other diagnostic codes in 
order to determine whether an increased disability evaluation 
in excess of 10 percent is in order.

In this regard, under DC 5288, a 30 percent evaluation is 
awarded for unfavorable ankylosis of the dorsal spine, and a 
20 percent evaluation is awarded for favorable ankylosis of 
the dorsal spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5288 (1998).  Additionally, under DC 5285 a 60 percent 
disability evaluation is awarded when the veteran presents 
evidence of residuals of a vertebra fracture without cord 
involvement with abnormal mobility requiring the use of a 
neck brace (jury mast).  And, a 100 percent evaluation is 
awarded when the veteran presents evidence of residuals of a 
vertebra fracture with cord involvement, or which requires 
him to be bedridden or to wear long leg braces.  In other 
cases, the disability should be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  See 38 C.F.R. 
§ 4.71a, DC 5285 (1998).

Furthermore, under DC 5286, a 100 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  And, a 60 percent evaluation 
is awarded for ankylosis of the spine at a favorable angle.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5286 (1998). 

After a review of the evidence of record, the Board finds 
that the veteran's thoracic spine disability is characterized 
by a slight restriction of right lateral flexion accompanied 
by moderate discomfort upon heavy lifting; occasional spasms 
in the right mid back at T3-4, which radiate upward and 
downward; and mild discomfort upon extreme motion.  His 
current diagnoses are thoracic scoliosis, and possible very 
slight wedge compression of the left side of T4.

However, the evidence of record neither shows that the 
veteran has been diagnosed with favorable or unfavorable 
dorsal spine ankylosis, nor shows that he suffers from any 
residuals of a vertebra fracture with or without cord 
involvement.  As such, the veteran's disability does not 
warrant the award of an increased disability evaluation in 
excess of 10 percent under Diagnostic Codes 5285, 5286 and/or 
5288.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5288 (1998).

D.  Conclusion.

In arriving at its conclusions, the Board took into account 
38 C.F.R. §§ 4.40 and 4.45, which inquire consideration of 
factors such as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability, see also DeLuca v. Brown, 8 Vet. App. 202, 204- 
07 (1995).  However, the Board found that the veteran's 
current awards for his cervical and thoracic spine 
disabilities provide for the veteran's painful motion and/or 
weakened movement.  And thus, as the evidence does not show 
the veteran suffers from additional functional loss due to 
pain or weakness caused by these disabilities, increased 
disability evaluations in excess of the veteran's current 
awards are not warranted under 38 C.F.R. § 4.40, 4.45, 4.59, 
and DeLuca v Brown, 8 Vet. App. 202 (1995). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
the veteran has neither claimed nor shown that the 
disabilities under consideration have caused him marked 
interference with employment, to necessitate frequent periods 
of hospitalization, or otherwise have rendered impracticable 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a lumbar spine disorder is denied. 

An evaluation in excess of 10 percent for chronic cervical 
spine strain is denied.

An evaluation in excess of 10 percent for chronic dorsal 
spine strain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

